Acosta and Abdus-Salaam, JJ., dissent in part in a memorandum by Abdus-Salaam, J.,
as follows: I would affirm the motion court’s denial of summary judgment to the Phoenix Partners companies, Stephan, and Brodsky. I disagree with the majority’s assessment that plaintiffs’ claim against these defendants is based on “unwarranted inferential leaps.” Rather, “[m]indful that issue finding and not issue resolution is a court’s proper function on a motion for summary judgment, and drawing all inferences in plaintiffs’] favor as we are bound to do” (Cruz v American Export Lines, 67 NY2d 1, 13 [1986]), there is enough circumstantial evidence—including defendants’ recruitment of Nihan, the timing of their various electronic conversations regarding the transaction and the beginning of Wang’s pseudonymous e-mail campaign, their animus towards plaintiff Cawley, their knowledge of Wang’s hostility directed at Cawley, Brodsky’s e-mailing of the “pervscan” link to Wang, which Wang then sent to Knight—as well as direct evidence in the form of the mysterious e-mail (with Wang’s mantra about “bad things happen when good people do nothing”) that went out under Brodsky’s name to Knight, but of which Brodsky says he knows nothing—that leads me to conclude that if defendants’ summary judgment motion dismissing the second amended complaint is decided on the version of the facts most favorable to plaintiffs (see Mullin v 100 Church LLC, 12 AD3d 263, 264 [2004]), summary judgment was properly denied.
Defendants’ avowed protestations of innocence do not render all of this circumstantial and direct evidence speculative. While the affidavits of Brodsky, Stephan and Wang purport to explain away the evidence, it is not this Court’s function to make credibility determinations. And, although much of plaintiffs’ evidence is circumstantial, ‘ ‘ [circumstantial evidence is not inherently weaker than direct evidence and frequently circumstantial evidence may be stronger than direct evidence” (1A NY PJI3d 1:70, at 105 [2011]). In granting summary judgment, the majority has disregarded the concept that “[a] determination based on circumstantial evidence is essentially one to be made by the *573fact-finder, guided by the legal principles appropriate to such a determination” (Abramo v Pepsi-Cola Buffalo Bottling Co., 224 AD2d 980, 981 [1996]).